The Honorable Robert J. Winn Executive Director Governor's Coordinating Office for the Visually Handicapped Suite 1004, Westgate Bldg. Austin, Texas 78701
Re: Whether various supplies are stationery within article 16, section 21 of the Texas Constitution.
Dear Mr. Winn:
You have requested our opinion concerning whether office supplies such as pencils, pens, typewriter pads and paper clips are `stationery' within article 16, section 21 of the Texas Constitution. Your question arises from the desire of the Texas Committee on Purchases of Blind-Made Products and Services to include such items within those manufactured by the blind and sold to state agencies pursuant to articles 664-5 and 664-6, V.T.C.S.
Article 16, section 21 of the Texas Constitution generally requires all `stationery, and printing' to be performed under a contract reached through competitive bidding and approved by various officials. See State v. Steck Co., 236 S.W.2d 866
(Tex.Civ.App.-Austin 1951, writ ref'd); Attorney General Opinions H-319 (1974); C-732 (1966); Letter Advisory No. 35 (1973).
Words within a constitution are given their natural meaning. Markowsky v. Newman, 136 S.W.2d 808 (Tex. 1940). In that case as in many others, the definition of the pertinent words as presented in Webster's was utilized. Webster's Third New International Dictionary defines stationery as `materials (as paper, pens, pencils, ink, blankbooks, ledgers, and cards) for writing or typing.' Apparently the definition was similarly broad at the time of the adoption of article 16, section 21. In Harris County v. Clarke, 37 S.W. 22 (Tex.Civ.App.-1896, no writ) the court stated:
  Stationery is defined by Webster to mean paper, pens, inks, quills, blank books, etc.
Id. at 23. See Crook v. Commissioners' Court of Calhoun County,39 So. 383 (Ala. 1905). Accordingly, the word `stationery' as contained in article 16, section 21 includes materials used for writing. It would appear that the items you mention are within the definition of `stationery' and may not be purchased without complying with the requirements of article 16, section 21. Attorney General Opinion H-319 (1974); Letter Advisory No. 35 (1973). Of course, a non-profit agency for the blind as referred to in articles 664-5 and 664-6 may bid for such contracts. Attorney General Opinions H-921 (1977) and M-743 (1970).
 SUMMARY
`Stationery' as used in article 16, section 21 of the Texas Constitution means materials used for writing or typing. It would include pens, pencils, pads and paper clips.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee